Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to AFCP filing received on 4/22/2022.
Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments received 4/22/2022 have been considered and are persuasive. The rejection under 35 USC 112 a is withdrawn based on the amendments to claims 13; Claim 13 includes now the subject matter previously found allowable in claim 21. Therefore, claims 13-19 are also allowable.

Allowed Claims
Claims 1-21 are allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/16/2022 and 5/3/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reason for Allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 4/22/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        5/4/2022